ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Alfajer, Ltd.                                 )      ASBCA No. 59728
                                              )
Under Contract No. W5KA4N-13-P-0015           )

APPEARANCE FOR THE APPELLANT:                        Walt Pennington, Esq.
                                                      Pennington Law Firm
                                                      San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Ahsan M. Nasar, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute which is the subject of the appeal apparently having been settled, the
appeal is hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeal must be filed
within 90 days of the date of this Order.

       Dated: 12 May 2015




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59728, Appeal of Alfajer, Ltd.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals